DETAILED ACTION

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 7 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. More specifically, the instant rejection is applicable because the specification does not explicitly exclude non-transitory medium from its definition of a storage medium. 

Allowable Subject Matter 
3.	Claims 1-6 are allowed.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.




Olisa Anwah
Patent Examiner
September 20, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652